Citation Nr: 0822349	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  06-37 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for a left shoulder 
condition, claimed as post-operative residuals of a left 
shoulder rotator cuff tear with adhesive capsulitis and mild 
osteoarthritis, currently assigned a 20 percent disability 
evaluation.


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to May 1965.  
Thereafter, he served in the Air Force Reserve, with a period 
of active duty from March 1996 to August 1996. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal. 


FINDING OF FACT

The service-connected left shoulder disability is manifested 
by limitation of motion at the shoulder level, accompanied by 
pain on repetitive motion, but not by weakness, fatigue or 
lack of endurance or by limitation of motion to midway 
between the shoulder and side.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for the left shoulder disability have not been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5201 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

VCAA letters dated in May 2005 and July 2005 specifically 
satisfied the elements (2) and (3) of the duty to notify, 
articulated above.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 
187.  With specific regard to the first element, the Board 
notes that, in order to satisfy the first Pelegrini II 
element for an increased-compensation claim, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; 

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   For the 
following reasons, the Board finds that any defects with 
regard to the Vazquez-Flores test are non-prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-
Flores.  As such it does not take the form prescribed in that 
case.  Failure to provide pre-adjudicative notice of any of 
the necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair. 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In July 2003, the RO sent the veteran a VCAA letter, which 
indicated that the veteran should provide evidence showing 
that his left shoulder disability had increased in severity.  
In addition, the veteran was questioned about his occupation 
and daily life during the course of a November 2005 VA 
examination performed in association with this claim.  The 
veteran provided statements at this examination and in 
written documents that details the impact of his disability 
on his daily life.  In light of the notice given, and the 
questions asked, the Board finds a reasonable person would 
have known that the evidence needed to show that his 
disability had worsened and what impact that had on his 
occupation and daily life.  Furthermore, based on the 
responses provided by the veteran, the Board finds that he 
had actual knowledge of the requirement, and that any failure 
to provide her with adequate notice is not prejudicial.  See 
Sanders, supra.  The Board finds that the first criterion is 
satisfied.  See Vazquez-Flores.  

As to the second element, the Board notes that the veteran's 
disability is currently rated under 38 C.F.R. 4.71a.  While 
notification of the specific rating criteria was provided in 
the statement of the case, and not a specific preadjudicative 
notice letter, the veteran has demonstrated actual knowledge 
of the regulations used to evaluate his disability.  Thus, no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

As to the third element, the Board notes that the VCAA 
letters did not provide the veteran with specific information 
describing how a disability rating would be determined by 
application of the ratings schedule and relevant Diagnostic 
Codes based on the extent and duration of the signs and 
symptoms of her disability and their impact on her employment 
and daily life.  See Vazquez-Flores; Sanders, supra.  
However, in light of the questions asked during his 
examination, the notice given, and the analysis provided in 
the rating decision and Statement of the Case, the Board 
finds a reasonable person would have known that how a 
disability rating would be determined by application of the 
ratings schedule and relevant Diagnostic Codes based on the 
extent and duration of the signs and symptoms of her 
disability and their impact on her employment and daily life.  
Therefore, remanding this matter for more development would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  

As to the fourth element, the 2005 letters did provide notice 
of the types of evidence, both lay and medical, that could be 
submitted in support of a claim for an increased rating.  The 
Board finds that the fourth element of Vazquez-Flores is 
satisfied.  See id.  

In light of the foregoing, the Board finds that any notice 
defect as to the requirements of Vazquez-Flores are 
nonprejudicial.  The Board, therefore, finds that VA has 
discharged its duty to notify.  See Pelegrini II, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's available service and VA medical 
records are in the file.  The veteran has at no time 
referenced outstanding records that she wanted VA to obtain 
or that she felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran with an examination in November 
2005.  There is no objective evidence indicating that there 
has been a material change in the severity of the veteran's 
service-connected disability since he was last examined.  See 
38 C.F.R. § 3.327(a) (2007).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  See VAOPGCPREC 11-95.  The November 2005 VA 
examination report is thorough and consistent with 
contemporaneous VA treatment records.  The examination in 
this case is adequate upon which to base a decision and a new 
VA examination need not be conducted at this time.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2007).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in 
such cases, when the factual findings show distinct time 
periods during which a claimant exhibits symptoms of the 
disability at issue and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2007).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

The veteran's service-connected rotator cuff tear of the left 
shoulder is currently evaluated as 20 percent disabling under 
Diagnostic Code (DC) 5201.  Under that code, limitation of 
motion to shoulder level in the major or minor extremity 
warrants a 20 percent evaluation.  Limitation of motion to 
midway between the side and shoulder level warrants a 20 
percent evaluation in the minor extremity and a 30 percent 
evaluation in the major extremity.  Limitation of motion to 
25 degrees from the side warrants a 30 percent evaluation for 
the minor extremity and a 40 percent evaluation in the major 
extremity.  38 C.F.R. § 4.71a, DC 5201.

In evaluating the veteran's disability under this criteria, 
the Board found the most probative evidence of record to be 
the report of his November 2005 VA examination.  This 
examination revealed forward flexion from 0 to 170 degrees 
with pain reported at 130 degrees and continuing through 170 
degrees.  Abduction was found to be from 0 to 100 degrees 
with pain reported at 80 degrees, external rotation was from 
0 to 30 degrees with no pain reported, and internal rotation 
was to L2.  The examiner noted a mild increase in pain with 
repetitive motion, but no weakness, fatigue, or lack of 
endurance.  Mild pain was also noted on impingement testing, 
but no pain was noted over the AC joint or with cross body 
adduction testing.  Left deltoid muscle strength was found to 
be 5/5, and the examiner noted no history of dislocation or 
subluxation, and no inflammatory arthropathy.

As the results of this examination do not show motion in the 
left shoulder to be limited to midway between the side and 
shoulder, the Board finds that the preponderance of the 
evidence is against granting a higher disability rating under 
DC 5201.  Furthermore, the Board finds that the left shoulder 
disability is not shown to be associated with such additional 
functional limitation as to warrant increased compensation 
pursuant the holding in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2007).  Although 
pain was noted on repetitive motion and with impingement 
testing, it did not result in an additional degree of 
limitation of motion consistent with a higher rating under DC 
5201, and no objective evidence of weakness, fatigue, or lack 
of endurance was found.

The Board has considered other potentially applicable 
diagnostic codes.  However, the evidence of record does not 
demonstrate ankylosis of scapulohumeral articulation, or 
functional impairment comparable to ankylosis of the 
scapulohumeral articulation.  Thus, an increased or 
evaluation is not available under DC 5200.  Further, the 
evidence also fails to show that there is nonunion, fibrous 
union, or loss of the head of the humerus.  Therefore, the 
Board concludes that the veteran is not entitled to a higher 
or separate evaluation under DC 5202.  Additionally, there is 
no evidence of impairment of the clavicle or scapula in the 
form of malunion, nonunion, or dislocation.  Therefore, a 
higher rating is not warranted under DC 5203.

The Board has also considered the veteran's argument that he 
should be given a separate disability rating for 
osteoarthritis in the shoulder.  However, under Diagnostic 
Code 5003, degenerative arthritis (hypertrophic or 
osteoarthritis), established by X-ray findings, is rated on 
the basis of the limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
As the veteran is already rated under DC 5201 for limitation 
of motion, a separate rating based on the diagnosis of 
osteoarthritis would violate the anti-pyramiding provisions 
of 38 C.F.R. § 4.14. 

The Board recognizes that the veteran disagrees with the VA 
examiner's findings that his disability does not cause any 
problems with activities of daily living, and that there was 
no evidence of weakness, fatigue, or lack of endurance.  
Certainly, the veteran is competent to report symptoms, and 
his statements do carry probative weight.  Falzone v. Brown, 
8 Vet. App. 398, 403 (1995).  However, the Board ultimately 
finds the results of a physical examination by a competent 
health care provider to be the most probative and persuasive 
evidence of record as to the severity of his current 
disability.  

As noted above, in Hart, the Court held that staged ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibited symptoms that would 
warrant different ratings.  In reaching its conclusion, the 
Court observed that when a claim for an increased rating is 
granted, the effective date assigned may be up to one year 
prior to the date that the application for increase was 
received if it is factually ascertainable that an increase in 
disability had occurred within that time frame. See 38 
U.S.C.A. § 5110 (West 2002).  Accordingly, the relevant focus 
for adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  As the veteran's claim for an 
increased disability rating was filed in September 2004, the 
relevant time period under consideration is from September 
2003 to the present.

In this case, there is no basis for awarding an increased 
rating under DC 5201 or any other diagnostic code at any time 
during the pendency of this appeal.  As discussed above, the 
results of the November 2005 VA examination do not support a 
higher evaluation based on limitation of motion, functional 
loss, or other symptomatology.  The Board has also considered 
the results of an earlier VA examination in March 2003; 
however, the range of motion findings reported therein also 
do not support a higher rating under DC 5201, and the degree 
of functional loss demonstrated appears essentially 
consistent with that shown during the subsequent November 
2005 examination.  Accordingly, there is no basis for 
awarding a 20 percent or higher rating at any time.

The Board notes in passing that service connection was 
separately awarded for a scar of the left shoulder in a 
December 2005 rating decision.  The disability rating 
assigned for this disability was not appealed, and is not 
currently before the Board.

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claims of entitlement to an increased 
rating for his service-connected left shoulder disability.  
The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to an increased evaluation for a left shoulder 
condition, claimed as post-operative residuals of a left 
shoulder rotator cuff tear with adhesive capsulitis and mild 
osteoarthritis, currently assigned a 20 percent disability 
evaluation



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


